Citation Nr: 0945916	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment of dependency and indemnity 
compensation (DIC) as surviving spouse of the Veteran. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from 
December 1941 to July 1942, and had recognized guerrilla and 
Regular Philippine Army service from December 1944 to June 
1946.  He has also been determined by VA to have been a 
prisoner of war (POW) of the Japanese from April 12, 1942, to 
July 6, 1942.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision also denied payment of a service-connected 
burial benefit.

The Board in a March 2009 decision granted service connection 
for the cause of the Veteran's death, and denied entitlement 
to non-service-connected death pension benefits.  The Board 
then remanded the issue of entitlement to payment of DIC as 
the surviving spouse of the Veteran.  That issue now returns 
to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board in its March 2009 remand identified several pieces 
of evidence which raised questions as to the whether the 
appellant is in fact the widow of the deceased Veteran and, 
even if so, whether she qualifies to receive DIC as his 
"surviving spouse" under the law.  The Board will not 
reiterate those questions here.  It is sufficient to note 
here, as the Board then did, that there were discrepancies in 
the listing of the first name of the appellant in relevant 
documents within the record, and a copy of the appellant's 
birth certificate was also absent from the record.  The 
Board's remand instructions included providing the appellant 
with a VCAA letter and asking her to provide evidence and 
assistance in confirming her identity as the Veteran's 
surviving spouse and her entitlement to DIC benefits.  

The Appeals Management Center (AMC) duly sent the appellant a 
VCAA letter in April 2009, to which she did not reply.  
However, the Board had also asked the AMC to obtain, from 
official sources, records pertaining to whether the late 
Veteran's spouse is deceased, names and birth certificates of 
two of the Veteran's children, records of the appellant's 
marriage to the Veteran, copies of any naturalization or 
citizenship documents of the Veteran and the appellant, and 
information regarding any tax filings of the Veteran, to the 
extent of their filing status and any dependents.  It does 
not appear that the AMC took any of these actions.  Where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  It thus appears 
that the AMC did not achieve substantial compliance with the 
remand instructions, pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Accordingly, remand is again required for the RO (AMC) to 
comply with prior remand instructions.  
    
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should make appropriate efforts 
to verify that the appellant is in fact 
the widow of the deceased Veteran.  These 
efforts should include (but need not be 
limited to) the following:  

a.  Obtain an official birth 
certificate of the appellant.  
This should be accomplished 
regardless of whether or not the 
appellant cooperates or assists in 
the effort.  (It was asserted on a 
1992 affidavit, as discussed the 
Board's prior remand, that this 
birth certificate erroneously 
spelled her name as she has 
spelled it in her claim for DIC.)

b.  Contact governmental official 
death record repositories for 
places where the late Veteran is 
known to have resided from 1980 to 
his death, to ascertain whether 
the late Veteran's spouse, as 
identified on their marriage 
certificate, is deceased.  If the 
Veteran's spouse is not discovered 
by this means to be deceased, 
contacts should be made to 
children or other known relatives 
of the Veteran and his spouse, to 
ascertain whether the Veteran's 
spouse is deceased, and if not to 
ascertain the circumstances of 
their marital separation, and her 
relationships (if any) and her 
whereabouts since that separation, 
if known.  

c.  With or without the 
appellant's assistance, the RO 
should also obtain the names and 
birth registrations of the two 
children not named or accounted 
for in the record, out of the five 
children of the Veteran and his 
spouse.  (The existence of the two 
unnamed children is indicated on 
the birth registrations for two of 
their other children, born in 
October 1960 and January 1971).  

d.  All relevant information or 
evidence obtained in connection 
with the investigation should be 
associated with the claims file.

2.  If the appellant is verified as the 
legal widow of the Veteran, or if her 
spousal status is not disproved, the 
appellant should then be asked to provide 
her own statement as to the approximate 
date and circumstances of her marital 
separation from the Veteran, the reasons 
for the separation, who initiated the 
separation or whether it was by mutual 
consent, and her circumstances of 
residence, cohabitation, marriage, or 
relationships since that time.  She should 
be asked to provide any evidence she may 
have to verify these statements.  If she 
does not satisfactorily answer whether or 
not the separation occurred without her 
fault, then the RO should make appropriate 
efforts to establish the circumstances of 
their separation, including, if feasible, 
contacting family members and 
acquaintances (to the extent not already 
accomplished by instruction 1, above).  

4.  If the appellant is verified as the 
widow of the Veteran, and if their 
separation occurred without fault on her 
part, then to the extent necessitated by 
absence of verification of continued 
single status following the appellant's 
separation from the Veteran, the RO should 
investigate the appellant's current and 
past marital status, including whether she 
is holding herself out as married to 
another individual.  It should determined 
whether the appellant is currently married 
or whether she was married to a person 
other than the Veteran at any time prior 
to or subsequent to his death in June 
2006.  The investigation should include 
(but need not be limited to), the 
following:

a.  Make inquiries directed to 
jurisdictions in which the 
appellant lived, including Canton, 
Michigan, for records of any 
current or past marriage of the 
appellant.  If no such evidence is 
identified, that fact should be 
noted.  If such evidence is 
identified, a true copy of any 
original/certified marriage 
certificate should be procured 
directly from the custodian, along 
with a true copy of the associated 
marriage license, and any related 
documents such as of annulment or 
divorce.  

b.  Obtain copies of any 
naturalization or citizenship 
documents of the Veteran and the 
appellant which may indicate 
marital status.  

c.  Ascertain from official 
Internal Revenue Service (IRS) 
sources the appellant's and the 
Veteran's filing statuses - 
whether single or married filing 
status, and if married then to 
whom, over which years, and the 
identity of any children claimed 
as dependents.

d.  All relevant information or 
evidence obtained in connection 
with the investigation should be 
associated with the claims file.

5.  Thereafter, the RO should readjudicate 
the claim for DIC benefits.  If the 
benefit sought remains denied, the 
appellant and her representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) (to include potentially 
applicable laws and regulations governing 
the appellant's claim; in particular, 
38 C.F.R. §§ 3.1(j), 3.50, 3.52-3.55 
(2008)). The appellant and her 
representative should then be afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

